Citation Nr: 1605322	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a disorder manifested by numbness in the hands.

4.  Entitlement to service connection for a disorder manifested by numbness in the feet.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for a sleep disorder, to include insomnia.

7.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine with degenerative changes.

8.  Entitlement to an initial compensable rating for patellofemoral pain syndrome and patellar tendinitis of the left knee.

9.  Entitlement to restoration of a 70 percent rating for depression, decreased to 30 percent from April 1, 2012.

10.  Entitlement to a rating in excess of 70 percent for depression.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, December 2011, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and Portland, Oregon.  The Portland RO has current jurisdiction.

In June 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

In an August 2011 rating decision, the RO proposed to reduce the rating assigned for the Veteran's depression.  While this rating decision was not final, the Veteran nonetheless expressed his disagreement with the proposed rating reduction in a September 2011 statement.  VBMS Entry September 13, 2011.  In a December 2011 rating decision, the RO reduced the rating for depression from 70 percent to 30 percent, effective April 1, 2012, and in an October 2012 rating decision, the RO denied entitlement to a rating in excess of 30 percent for depression.  The Veteran filed a notice of disagreement (NOD) with these actions in November 2012.  VBMS Entry November 27, 2012.  

A liberal reading of the November 2012 NOD, which is timely to both the December 2011 and October 2012 rating decisions, reveals disagreement with both the rating reduction and the denial of a higher rating.   Sondel v. Brown, 6 Vet. App. 218 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993) (generally observing that the Board is obligated to review all issues which are reasonably raised from a liberal reading of the Veteran's pleadings).

Thus, while the matter has been characterized as only a claim for a higher rating, the Board finds the claim for a rating restoration to be part and parcel of the appeal and it has been included above.  The Board finds this interpretation of the appeal is most consistent with the Veteran's intentions. 

While the Veteran also perfected an appeal of a claim for entitlement to service connection for gastroesophageal reflux disease (GERD), the RO granted service connection for this disability in a February 2013 rating decision.  Given this, the claim for GERD will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran had active service during the Persian Gulf War.  However, there is no indication, and he does not contend, that he served in the Southwest Asia Theater of operations.  His Report of Separation from the Armed Forces (DD Form 214) does not depict such service, and it indicates that the Veteran had no foreign service.  Consideration and development of the claims under 38 C.F.R. § 3.317 is not warranted.

Since issuance of the June 2014 and March 2015 supplemental statements of the case (SSOCs), additional evidence has been associated with the record.  However, in December 2015 the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  See VBMS Entry December 18, 2015.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The issues of entitlement to service connection for a TBI, cervical spine disorder, disorder manifested by numbness in the hands, disorder manifested by numbness in the feet, kidney disorder, and sleep disorder, as well as entitlement to higher ratings for degenerative disc disease of the thoracolumbar spine with degenerative changes,  patellofemoral pain syndrome and patellar tendinitis of the left knee, and depression  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected depression secondary to a  medical condition (previously rated as a mood disorder, not otherwise specified) was rated 70 percent disabling for less than five years when the RO, in an August 2011 rating decision, proposed to reduce the rating to 30 percent.  The rating reduction was implemented in a December 2011 decision, effective April 1, 2012.

2.  When the December 2011 rating decision reduced the rating for the Veteran's depression, the evidence did not show improvement in the service-connected disability, including an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work

3.  Throughout the rating period on appeal, the Veteran's service-connected  degenerative disc disease of the thoracolumbar spine with degenerative changes and psychiatric disability have prevented him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  A 70 percent evaluation for depression secondary to a  medical condition from April 1, 2012 is restored. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for entitlement to a TDIU have been met since October 28, 2008, the day following the Veteran's discharge from active duty.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claims for entitlement to restoration of a 70 percent rating for depression and a TDIU, all notification and development actions needed to fairly adjudicate these claims have been accomplished.  As for the rating reduction claim specifically, a discussion of the procedural requirements set forth in 38 C.F.R. § 3.105(e)  is also unnecessary given the disposition of the claim.

Rating Reduction

A disability rating may be reduced, however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

The Court additionally held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13) (1993).  

38 C.F.R. § 3.344(c), applicable to ratings such as these, in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO when the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

The Veteran was granted service connection for a mood disorder not otherwise specified (NOS) in a March 2010 rating decision.  He was assigned a 70 percent rating, effective October 28, 2008.  While VA examinations had been scheduled, the Veteran failed to attend and has reported this was because of severe depression and psychiatric difficulties.  In the absence of a VA examination, the RO based the 70 percent rating on a January 2010 VA treatment record.  The record showed that the Veteran had been hospitalized for a suicide attempt that month.  He had been diagnosed with a mood disorder, not otherwise specified, due to service-connected physical disabilities.  The Veteran's mood disorder caused severe social and/or occupational impairment, and was manifested by symptoms including suicidal ideation, depression, a poor appetite, chronic sleep disturbance, irritability with episodes of violent behavior, and impaired judgment.  The Veteran was in the middle of a divorce, and had only worked for two months since his discharge from the military.  A January 6, 2010 VA treatment record documented a Global Assessment of Functioning (GAF) score of 40.  VBMS Entry March 24, 2010, p. 43/45.

In April 2010, the Veteran filed a claim for a TDIU.  He was scheduled for VA examinations to assess the severity of his service-connected conditions and their impact on his ability to work, but he failed to report to the appointment.

In July 2011, a VA medical opinion was obtained on the severity of the Veteran's psychiatric disability, based on a review of the record.  A panel of three examiners reviewed part of the claims file, including the "more recent psychiatric treatment notes," and the January 2010 psychiatric records.  The panel offered a summary of several "consensus points" based on the record review.  It found that the Veteran was not currently receiving mental health treatment, was not taking antidepressant medication, and had declined treatment in the past.  Despite finding the Veteran was receiving no mental health treatment, the panel then concluded that current treatment notes indicated an improvement of his disability.  The Veteran was able to participate in pleasurable activities, including hiking and interacting with others.  The Veteran was involved with vocational rehabilitation and showed readiness for employment.  

Records from June 16, 2011, July 1, 2011, July 6, 2011, and July 7, 2011 showed improved mood, sleep, motivation, reduced anxiety, and an expanded range of activities.  The panel diagnosed the Veteran with depression NOS secondary to a service-connected medical condition, opioid dependence, alcohol dependence in remission, cannabis dependence in apparent remission, benzodiazepine dependence in apparent remission, and borderline personality disorder.  The Veteran's psychiatric disability caused an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  The Veteran was assigned a GAF score of 65 for his service-connected psychiatric depression, and 58 overall.

VA treatment records from 2011 comprise hundreds of pages of treatment.  In a June 2011 psychiatric assessment, for example, the Veteran was agitated and anxious.  He had thoughts of self-harm and a long history of cutting himself.  The examiner noted many scars on his arms.  His judgment was limited by impulsivity.  The examiner found he had a high risk of self-injury but a relatively low risk for suicide, although he remained chronically at elevated risk compared to the general population.  His diagnoses were reiterated, and he was assigned an overall GAF score of 45.  VBMS Entry July 12, 2011, p. 12/17.  In July 2011, the Veteran reported to his VA Medical Center with his six-year old daughter, stating he did not think he could follow his safety plan.  He had a plan to drive his car off the road.  He could not find relief from his symptoms and did not know what else to do.  The Veteran's parents were called to care for the child, and the Veteran remained at the hospital for treatment.  His diagnoses were reiterated, and he was assigned a GAF score of 30.  Virtual VA Entry December 23, 2011, p. 232/934.  In a December 2011 VA treatment record, the Veteran's symptoms of mood lability had worsened.  Virtual VA Entry October 16, 2012, p. 152/180.  The records indicate the Veteran had been taking Aripiprazole for depression.  See, e.g., October 2011 VA treatment record, Virtual VA Entry December 23, 2011, p. 68/934.

In an August 2011 rating decision, the RO proposed to reduce the rating for the Veteran's psychiatric disability to 30 percent based on the July 2011 report.  The Veteran's psychiatric disability was recharacterized from a mood disorder NOS to depression secondary to a medical condition.

In December 2011, the rating reduction was implemented, effective April 1, 2012.  In that decision, the RO reduced the rating from 70 percent to 30 percent based largely on the July 2011 VA examination report.  The evidence cited by the RO in the December 2011 rating decision consisted of 2011 letters to the Veteran, the Veteran's disagreement with the proposed reduction, the August 2011 rating decision and the evidence considered therein, and VA treatment records dated through December 2011.  

Applying the facts to the criteria discussed above, the Board finds the evidence before the RO in December 2011 did not indicate overall improvement in the appellant's service-connected psychiatric disability, including an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

The GAF scores alone indicate the condition had not improved.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207   (1994).  Although the score of 65 assigned by the panel in July 2011 indicates mild symptoms ((e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships), the record shows contemporaneous scores of 30 in July 2011 and 45 in June 2011.  See DSM-IV at 44-47.   A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  When compared with the GAF score of 40 assigned in January 2010, which founded the basis for the original 70 percent rating assigned in the March 2010 rating decision, these GAF scores indicate a stability of symptoms, at best, or a worsening, at worst, rather than an improvement of the disability.  Further, the July 2011 record in particular, documenting a plan for suicide and possibly homicide, is factually similar to the January 2010 VA treatment record which founded the basis for the original 70 percent rating.  

Moreover, the July 2011 VA examination report which founded the basis for the reduction is of reduced probative value as the entire claims file was not reviewed.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  Additionally, the report relies on inaccurate and inconsistent findings, including that the Veteran "[was] not currently in mental health treatment and [was] not taking antidepressant medication."  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).

It cannot be stated with any certainty that there has been actual improvement of the Veteran's service-connected depression since the time the 70 percent rating was established.  Thus, the 70 percent rating is restored, effective April 1, 2012. 





TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

In a June 2014 SSOC, the RO added the issue of entitlement to a TDIU to the appeal based on VA policy stating that when a veteran has filed a NOD regarding an increased evaluation for a service-connected disability, and while the NOD is pending the veteran claims, at least in part, that he or she is unemployable due to
the disability or disabilities on appeal (and a rating decision has denied TDIU), then the TDIU claim shall become part of the pending NOD/appeal.  The pending appeal/NOD stemmed from a September 2008 claim.

In the decision above, the Board restored the Veteran's 70 percent rating for his service-connected psychiatric disability.  Given this, the Veteran's service-connected disabilities include: depression secondary to a medical condition (70 percent disabling from October 28, 2008), degenerative disc disease and degenerative changes of the thoracolumbar spine (10 percent disabling from October 28, 2008), GERD (10 percent disabling from October 28, 2008), 
patellofemoral pain syndrome and patellar tendinitis of the left knee (noncompensable from October 28, 2008), central diabetes insipidus 
(noncompensable from October 28, 2008), and headaches (noncompensable from October 28, 2008).  Application of the Combined Ratings Table, 38 C.F.R. § 4.25, yields a combined rating of 80 percent, effective October 28, 2008, which satisfies the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) since 
October 28, 2008, the day following the Veteran's discharge from active duty.  What remains to be determined is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master degree in education and his part-time work as a tutor).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). The focus of the examiner is not therefore on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities. VBA Fast Letter 13-13 (June 17, 2013).

At the outset, the record indicates that since the Veteran's October 2008 discharge from the military, he has been unemployed except between January 2010 and February 2010 when he worked one day per week as a medical assistant.  See, e.g., VBMS Entries October 15, 2010; January 12, 2011, p. 66/71; March 24, 2010, p. 30/45; January 2013 VA examination report.  The ability to work sporadically is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) ("marginal employment shall not be considered substantially gainful employment.")  Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore, 1 Vet. App. at 356 (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  The Board thus finds the Veteran has not maintained substantially gainful employment at any point during the rating period on appeal.  

In 2008, the Social Security Administration (SSA) denied disability benefits because while the Veteran had limitations precluding some types of employment, he had not supplied sufficient information regarding work history.  The SSA was unable to determine if the Veteran could do any types of jobs he had done in the past, and found the record insufficient to fully assess the claim.  VBMS Entry August 6, 2013.

On VA psychiatric examination in September 2012, the examiner found the Veteran did not appear to be unemployable.  He had recently begun taking college courses over the internet, and had some contact with Vocational Rehabilitation about the possibility of a supported work experience.  The examiner concluded that his symptoms of mood disorder secondary to a medical condition, considered independent of other psychiatric conditions caused only "mild work impairment."  The examiner stated that the Veteran had a low self-efficacy for wok and a part of his concerns about being successful in the workplace were related to his decreased physical functioning.

In November 2012, the Veteran's treating psychiatric provider at VA, D.R., LCSW, submitted a letter stating that his service-connected psychiatric disorder "has been highly disabling and prohibitive of self-care and capacity to sustain meaningful or productive activities. This has included a limited capacity to tolerate distress and function interpersonally."  The provider characterized the Veteran's symptoms as severe and complex, and opined that he would be unable to succeed in sustaining employment.  Virtual VA Entry August 30, 2013, p. 202/206.

On VA general medical examination in January 2013, the examiner opined that the service-connected headaches and left knee disability did not impact the Veteran's ability to work.  The service-connected GERD would cause "distraction," but not lost time from work.  The examiner did not offer opinions on the service-connected diabetes or psychiatric disabilities.  However, the service-connected back disability impacted the Veteran's ability to work in that the Veteran's pain level would preclude physically demanding labor.  Although sedentary work was feasible, the examiner opined that the Veteran's current functional status, due to the combination and interaction of the service-connected back disability and psychiatric disability, rendered the possibility of such work unlikely.  VBMS Entries January 23, 2013.

In February 2013, D.R., LCSW, submitted another letter opining that based on his clinical assessment of the Veteran's progress, the Veteran had been unemployed and unable to engage in even fundamental self-care activities related to his service-connected psychiatric disability since his discharge from the military.  He opined, 

Based on our interactions and what is evident in your charts, it is my clinical opinion that you are not at this time capable of pursuing or fulfilling the demands of gainful employment. Further, again based on our discussions and my clinical impressions of your presentation, it is apparent that your low level of functioning and self-care has resulted in a loss of benefits due to the symptoms referred to above prohibiting follow through with Comp&Pen appointments. This in turn appears to have diminished your functioning even further as the loss of benefits reduces your capacity to achieve a level of safe and independent lifestyle in support of mental health treatment.

Virtual VA Entry August 30, 2013, p. 98/206.


In August 2013, a VA examiner opined that the Veteran's back disability alone would preclude physical, but not sedentary, employment.  Another VA examiner reviewed the claims file and interviewed the Veteran by telephone.  He opined that the service-connected depression caused only mild work impairment, and that the non-service connected borderline personality disorder and posttraumatic stress disorder had a greater impact on work functioning.  VBMS Entry August 6, 2013.

After a review of the evidence, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the Veteran's service-connected back and psychiatric disabilities prevent him from securing or following substantially gainful employment.  At minimum, there is an approximate balance of positive and negative evidence.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Moreover, the September 2012 and August 2013 negative opinions are of reduced probative value as they did not consider the effect of the Veteran's service-connected disabilities in combination, as the January 2013 VA examiner did.  Moreover, the August 2013 VA examiners provided no rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Therefore, the Board concludes that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, entitlement to a TDIU is granted.


ORDER

The reduction of the rating for the Veteran's depression secondary to a  medical condition from 70 percent to 30 percent, effective April 1, 2012, was improper; the 70 percent rating is restored, subject to the laws and regulations governing the award of monetary compensation benefits.

A TDIU is granted from October 28, 2008, the day following the Veteran's discharge from active duty, subject to controlling regulations governing the payment of monetary awards.


REMAND

Additional development of the claims remaining on appeal is required and the matter is REMANDED for the following action:

1.  Send the Veteran VCAA notice on the claims for service connection that includes an explanation of what information or evidence is needed to substantiate the claims on a secondary basis.  See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. §§ 3.159(b), 3.310 (2015).

2.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* records from Dr. Z. (VBMS Entry June 25, 2010)

* records from Dr. G. (VBMS Entry June 25, 2010)

* records from Cedar Hills Hospital (VBMS Entry June 25, 2010)

* records from Mt. Hood Legacy Hospital (VBMS Entry June 25, 2010)

* records from Dr. N. through Emanuel Hospital (VBMS Entry June 25, 2010)

* records generated during active duty from the psychiatric hospital in Oak Grove, KY, discussed at June 2015 Hearing (Hearing Transcript, p. 19)

Upload these records in separate electronic files to VBMS.

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of the following disorders:

   a.  traumatic brain injury
   b.  cervical spine disorder
   c.  disorder manifested by numbness of the hands
   d.  disorder manifested by numbness of the feet
   e.  kidney disorder
   f.  sleep disorder, including insomnia

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must then provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, (ii.) whether the disorder was caused or aggravated (chronically worsened) by any service-connected disability (currently, the Veteran is service-connected for: depression secondary to a medical condition; degenerative disc disease and degenerative changes of the thoracolumbar spine; GERD; patellofemoral pain syndrome and patellar tendinitis of the left knee; central diabetes insipidus; and, headaches), and (iii.) whether the disorder manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* As for the TRAUMATIC BRAIN INJURY, June 2010 diagnosis of "presumed chronic traumatic brain injury/postconcussion syndrome."  Virtual VA Entry December 23, 2011, p. 675/924.  June 2006 in-service complaint of blunt trauma to the head with a history of hematoma and headaches.  August 2007 in-service documentation of a history of concussions, with three occurring during military service. June 2015 hearing testimony of multiple head injuries in service, including an incident in which a hatch fell onto his head.  January 2013 VA examination report documenting no current TBI.

* As for the CERVICAL SPINE DISORDER,
December 2008 report of Dr. R. documenting degenerative disc disease throughout the thoracic spine.  Virtual VA Entries April 13, 2009, April 27, 2010.  April 2008 in-service record documenting a loss of cervical lordosis, and somatic dysfunction of the cervical region.  May 2008 in-service documentation of cervicalgia.  June 2015 hearing testimony of the Veteran that his neck was injured in connection with his head injuries in service.  January 2013 VA examination report documenting a resolved cervical spine disorder.

* As for the HAND NUMBNESS, complaints throughout the post-service record of the condition.  May 2007 in-service record documenting numbness of the limbs. January 2013 VA examination report documenting no current pathology involving numbness of the hands.

* As for the FEET NUMBNESS, complaints throughout the post-service record of the condition.  May 2007 in-service record documenting numbness of the limbs. April 2008 in-service record documenting numbness of the feet.  May 2008 service examination documenting numbness of the feet.  October 2008 in-service notation regarding an EMG to rule out radiculopathy versus possible neuropathy to lower extremities.  January 2013 VA examination report documenting no current pathology involving numbness of the feet.

* As for the KIDNEY DISORDER, January 2011 record documenting an acute kidney injury. Virtual VA Entry December 23, 2011, p. 443/924.  August 2007 in-service documentation of acute renal failure.  November 2007 service examination documenting kidney problems.  January 2013 VA examination report documenting a resolved kidney disorder.  

* As for the SLEEP DISORDER, September 2012 VA psychiatric report documenting problems with sleep, without identifying a diagnosed sleep disorder.  April 2006, July 2006, May 2007, July 2007, November 2007, and August 2008 in-service documentation of insomnia.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Also after all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected
degenerative disc disease of the thoracolumbar spine with degenerative changes.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner must conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis,

The examiner must identify any neurological impairment associated with the Veteran's service-connected lumbar spine disorder.  For any identified impairment, the examiner must specify the nerve affected and provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

The examiner must also indicate whether the Veteran's service-connected lumbar spine disorder is manifested by intervertebral disc syndrome (IVDS) and, if so, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.)  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks (b) at least 2 weeks, but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* January 2013 VA examination report documenting flexion to 70 degrees with pain at 70 degrees, extension to 10 degrees with pain at 10 degrees, bilateral lateral flexion to 30 degrees or more without pain, right lateral rotation to 30 degrees or more without pain, and left lateral rotation to 25 degrees without pain.

* June 2015 hearing testimony of the Veteran that he now cannot touch his toes, bend backwards far, bend forwards beyond touching his knees, or rotate.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  Also after all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected left knee disability.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must provide a comprehensive assessment of the nature, frequency, and severity of the Veteran's service-connected knee disorder, to include instability and limitations on range of motion.  The examiner must specifically describe reported knee symptoms and their effects on the Veteran's occupational functioning and activities of daily living.  
 
The examiner must:

(i) Provide the range of motion of the knee, expressed 
in degrees.  State whether the flexion is limited to 15 
degrees, 30 degrees, 45 degrees, or 60 degrees.

State whether the extension of the knee is limited to 
45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 
degrees, or 5 degrees.

State whether any functional loss due to pain and/or 
weakness causes disability beyond that reflected on 
range of motion measurements.

(ii) Conduct repetitive motion testing and note any 
decrease of range of motion after repetitive use, in 
degrees.  Specifically, determine whether the knee 
exhibits weakened movement, excess fatigability, 
incoordination, painful motion, and/or pain with use.
(iii) State whether the Veteran experiences recurrent 
subluxation or lateral instability of the knee and, if   
instability exists, the degree of instability (severe, 
moderate, or slight).

(iv) State whether there is any ankylosis, 
abnormalities of the semilunar cartilage, impairment 
of the tibia and/or fibula, or genu recurvatum of the 
knee.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* January 2013 VA examination report documenting no trouble with walking, and that the Veteran was receiving no specific treatment for the left knee, other than pain medication.  The Veteran reported that his left knee symptoms were very much overshadowed by his chronic back pain, which was the physically limiting condition for ambulation. 

* June 2015 hearing testimony of the Veteran that due to the left knee, he now experiences constant dull pain, cannot walk more than a couple of blocks without stopping to rest, and has great difficulty with stairs.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA psychiatric examination to address the severity and complications of the service-connected psychiatric disability.  The examiner must identify the nature, frequency, and severity of all current manifestations of the Veteran's psychiatric disability.  

In this regard, the examiner is requested to provide findings in accordance with the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  (Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to  the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994) (DSM-IV).  The amendments replace those references with references to the recently updated DSM-V.  As the Veteran's claim was certified to the Board in March 2015 (i.e., after August 4, 2014), the DSM-V applies.)  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* September 2012 VA psychiatric examination report finding that the Veteran's service-connected psychiatric disability caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His symptoms consisted of a depressed mood and chronic sleep impairment.  There were no other symptoms.  The Veteran was assigned a GAF score of 60.

* June 2015 hearing testimony of the Veteran that he now experiences nearly total social isolation and an inability to participate in pleasurable activities.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


